Citation Nr: 0737921	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  00-11 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from February 1995 to 
February 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2004, the Board, in pertinent part, denied 
entitlement to service connection for tinnitus and bilateral 
hearing loss.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2007 Order, the Court affirmed the portion of the 
Board's February 2004 decision which denied entitlement to 
service connection for bilateral hearing loss, vacated the 
portion of the Board's decision which denied entitlement to 
service connection for tinnitus, and remanded the tinnitus 
claim to the Board.


REMAND

The appellant claims that he is entitled to service 
connection for tinnitus based upon in-service noise exposure.  
After the veteran's discharge from service he reported for a 
VA ear disease examination in July 1999 and a VA audiological 
examination in June 1999.  At both examinations he reported 
problems with tinnitus which began during service and noted 
noise exposure due to firing guns on the firing range.  
However, no diagnosis of tinnitus was recorded at either 
examination.  It is not clear to the Board why such a 
diagnosis was not rendered.  In view of the appellant's 
contentions concerning the onset of ringing in his ears in 
service and his history of noise exposure in service, the 
Board has determined that he should be afforded another VA 
audiological examination to determine the etiology of any 
currently present tinnitus disability.

Also, the Board notes that the record reflects that the 
appellant has not been provided notice with respect to the 
disability-rating or effective-date element of his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2007), to include the notice 
specified by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
notice that he should submit any 
pertinent evidence in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Then, the appellant should be 
afforded a VA examination to determine 
the nature and etiology of any currently 
present tinnitus.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect 
to any currently diagnosed tinnitus as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to the appellant's 
military service.  The rationale for all 
opinions expressed must also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a Supplemental Statement of the Case 
should be issued, and the appellant and 
his representative should be afforded 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

